DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.

Response to Arguments
	The filing of November 3, 2021 has been fully considered.  The amendments are effective to overcome the indefiniteness rejection set forth in the previous office action.  Regarding the prior art rejections, the arguments are not persuasive.  The arguments first contend, “[i]t is not apparent from where in this arrangement of Erikson the lower support could be suspended…bearing in mind that any cables or straps to suspend the lower support from the central beam would likely impact on the side of the bladders.”  Observations regarding an positional relationship being “likely” are not sufficient to preclude an obviousness rejection.  Additionally, there is no evidence in the present record that indicates that the straps pressing on or supporting the side of the bladders would be viewed as problematic.  Furthermore, the obviousness analysis should “take account of the inferences and creative steps that a person of ordinary skill in the art would KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Even if it were established based on evidence in the record that a skilled artisan would view it as disadvantageous for the straps to press on the side of the bladders, the skilled artisan could make minor tweaks involving only ordinary creativity to prevent or minimize the straps pressing on the bladders.  The arguments next contend that adding a lower support to the device of Erikson “would result in it being impossible to empty the bladders of Erikson.”  To the contrary, Jerich shows that the lower support (12) has a recess (29) in the floor which allows the container to be emptied at the bottom (via the valve 17).  The arguments go on to contend that a skilled artisan “would conclude that adding a lower support would add cost, complexity and weight to the apparatus of Erikson for little, if any, apparent benefit.”  Of course, any modification to a device could be said to add complexity, weight, or the like, or to result in some other alleged disadvantage, and making such an assertion does not show that the obviousness rationale is erroneous.  Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381 (Fed. Cir. 2016)("[A] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.").   See also Winner Int’l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 (Fed. Cir. 2000)(“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another.  Instead, the benefits, both lost and gained, should be weighed against one another.”)  The arguments next make a conclusory assertion that the rejection relies on hindsight; any rejection of a claim necessarily occurs subsequent to reading and understanding the claim, and therefore could be said to have the benefit of hindsight, which is not the same as demonstrating that the rejection improperly relies on hindsight reasoning.  The arguments lastly point out that the device of Jerich is different than that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 8, 9, 11–15, 17, 19, 23, 27, 29, 31, 32, and 37–39 are rejected under 35 U.S.C. 103 as being unpatentable over Erikson (US 5,402,732) in view of Jerich (US 8,100,614).
Regarding claim 1, Erikson discloses an apparatus for storing or transporting flowable materials or other materials, the apparatus comprising 
a container (50) and 
an upper support (10), 
the container (50) being supported by the upper support (10)(figure 4), 
the upper support (10) adapted to sit on or be mounted across an upper part of an open top railway wagon or open top truck or truck trailer used for transporting bulk commodities (figure 4; column 6, lines 47-50), 

wherein the weight of the support and container is borne by the upper part of the railway wagon or truck or trailer when the container is in the collapsed configuration and the apparatus is positioned on a railway wagon or truck or truck trailer (see column 6, lines 47-50, column 8, lines 32-37, and figure 4; emptying and rolling up or folding the bladders will result in the weight being borne by the upper edge of the railway wagon), 
wherein the upper support comprises an upper support frame (see figures 1 and 2).
Erikson does not disclose a lower support which is a support frame or platform, the lower support being located below the container, and connected to the upper support by one or more movable members.  
Jerich teaches that it is known to support a flexible container (13) for shipping with a lower support (12) below the container (13) and connected to an upper support (horizontal support bar seen in figure 3) by movable members (18).
It would have been obvious to one skilled in the art to provide the device of Erikson with a lower support connected to the upper support by movable members, based on the teaching of Jerich, for the purpose of stabilizing and providing additional support e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, Erikson discloses that the weight of the support and container is borne by upper edges of the railway wagon or truck or truck trailer when the container is in the collapsed configuration and the apparatus is positioned on a railway wagon or truck or truck trailer. (see column 6, lines 47-50, column 8, lines 32-37, and figure 4; emptying and rolling up or folding the bladders will result in the weight being borne by the upper edge of the railway wagon).  

Regarding claim 3, Erikson discloses that the apparatus is removably positioned on the railway wagon or truck or truck trailer (see figures 3 and 4)

Regarding claim 4, Erikson discloses that the container (50) comprises a bladder type container that expands when filled and can be collapsed when being emptied or is empty (column 8, lines 22-24 and figure 3).  

Regarding claim 8, Erikson discloses that the container is connected to the support or the container is removably connected to the support (via hook 42 and cable 46).



Regarding claim 11, Erikson discloses that the apparatus comprises a plurality of containers being associated with each support (see figure 3).

Regarding claim 12, Erikson discloses that the support comprises a frame (see figure 3).

Regarding claim 13, Erikson discloses that wherein the frame is adapted to rest on or sit on an upper part of the railway wagon or truck or truck trailer (see figures 3 and 4)
Regarding claim 14, Erikson discloses that the frame (20) has one or more cross members (30) that extend across the top of the railway wagon or truck or truck trailer and some or all of the cross members rest on the top of the railway wagon or truck or truck trailer or some or all of the cross members rest on the upper edges of the railway wagon or truck or truck trailer (figure 7).

Regarding claim 15, Erikson discloses that the support (10) is provided with one or more downwardly extending projections (38) or members, wherein the one or more downwardly extending projections or members extend downwardly from the one or more cross members.

Regarding claim 17, Erikson discloses that the one or more downwardly extending projections (38) or members extend downwardly from ends of the one or more cross members (30).

Regarding claim 19, Erikson discloses that wherein the support comprises a support member (20).

Regarding claim 23, Erikson in view of Jerich accounts for this subject matter in that the movable members (18) are straps (column 5, lines 17 of Jerich).  The obviousness rationale above therefore accounts for this subject matter.  
Regarding claim 27, Erickson in view of Jerich accounts for this subject matter in that the lower support includes a holding means (19) capable of holding the lower support (12) in position relative to the upper support (horizontal bar).  The obviousness rationale above therefore accounts for this subject matter, when the apparatus is in the collapsed position (MPEP 2114; a user can manipulated the means 19 at any time).  

Regarding claim 29, Erikson discloses that the support comprises one or more lifting points (70) to enable the support to be lifted off the railway wagon or truck or truck trailer and lifted onto or into the railway wagon or truck or truck trailer.



Regarding claim 32, Erikson discloses a method comprising placing the apparatus in or on an open top railway wagon (figure 4), filling the container with liquid (column 9, line 48 and column 10, line 31), transporting the railway wagon or truck or truck trailer to the other location (column 9, line 45-60), removing the apparatus from the railway wagon (column 10, line 39) and emptying the liquid from the container or using the container as a mobile storage container (column 10, lines 31-47; the step of emptying or using for storage encompasses all possibilities and is therefore taught by the reference which discloses filling the container.  In other words, the claim language defining that the containers are filled and then either emptied or used for storage is the same thing as saying “emptied or not emptied” which encompasses all possibilities).

Regarding claim 37, Erikson discloses the apparatus of claim 1 as discussed above and also discloses the open top railway wagon (see figure 4), the apparatus being positioned on the railway wagon or truck such that the support sits on or is mounted across an upper part of an open top railway wagon (see figure 4).

Regarding claim 38, Erikson discloses that the upper part of the open top railway wagon or open top truck or truck trailer bears the weight of the apparatus when the 

Regarding claim 39, Erikson discloses that at least some upper edges of the open top railway wagon or open top truck or truck trailer bear the weight of the apparatus when the container is in the collapsed configuration (see figure 4 and explanation in claim 1 above).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erikson (US 5,402,732) in view of Jerich (US 8,100,614) and further in view of Williamson (US 4,143,796).
Regarding claim 6, Erikson and Jerich account for much of the claimed subject matter as discussed above, but does not appear to disclose an opening with closure means.  
Williamson discloses a container with an opening (at 72) having closure means (78, 80).  
It would have been obvious to one skilled in the art to provide the system of Erikson in view of Jerich with the container opening and closure means configuration of Williamson for the purpose of allowing convenient dispensing of contents.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799